DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 of Munehiro Kubota (hereinafter “Declarant”) filed April 27, 2021 is sufficient to overcome the rejection of claims 1-6 rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-147300 A to Kunimine Industries Co. Ltd. (hereinafter “Kunimine”) (cited by Applicant) (copy of English language mechanical translation provided in prior Official action). United States Pre-Grant Patent Application Publication No. 2014/0276484 A1 to Mukhopadhyay et al. (hereinafter “Mukhopadhyay”) (cited in Advisory action mailed May 11, 2020) is relied upon as an evidentiary reference.
In paragraph 3, Declarant alleges there is no equivalency between formamides and acetonitrile, such that a skilled artisan would not have expected an equivalency between a "polar organic solvent containing formamide" and "acetonitrile" for the purpose of dispersing lithium-immobilized montmorillonite.  Declarant alleges further the evidence submitted herein shows that there are significant differences in physicochemical properties between Li-type montmorillonite and Li-immobilized montmorillonite.
In paragraph 4, Declarant alleges it is his expert opinion that the polar organic solvent containing formamide taught by Kunimine is not equivalent to the acetonitrile of the present invention. Declarant alleges further it is also his expert opinion that there is no equivalency between formamides and acetonitrile, and a skilled artisan would not have, in any way, expected 
With respect to the Kunimine reference, Declarant alleges the Kunimine reference teaches acetonitrile as a solvent for the specific purpose of diluting a montmorillonite slurry in which Li-immobilized montmorillonite is already dispersed in the solvent (see paragraph [0024] of Kunimine).  Declarant alleges the Kunimine reference also describes many kinds of organic solvents, other than acetonitrile, for the specific purpose of diluting a montmorillonite slurry (for example, N,N-dimethylacetamide (DMA), N-methylpyrrolidone (NMP), ethanol (EtOH), etc.).  Declarant alleges it is his expert opinion that, based on the teachings of Kunimine and general knowledge in the art, a person skilled in this art would recognize acetonitrile as a solvent equivalent to DMA. NMP and EtOH.  Declarant alleges the Kunimine reference explicitly shows the inability of DMA, NMP and EtOH in dispersing Li-immobilized montmorillonite, even when they are used in combination with ammonia and water (see, for instance, Comparative Examples 7 to 9 of Kunimine).  Moreover, although the Kunimine reference also describes that N,N-dimethylformamide (DMF) and N-methylformamide (NMF) can be used as solvents for diluting a montmorillonite slurry (see paragraph [0024] of Kunimine), Declarant alleges this disclosure is not related to or akin to a recognition of equivalency between a polar organic solvent containing “formamide” and “acetonitrile” Li-immobilized montmorillonite.  Since Kunimine’s invention is directed to the use of DMF and NMF as solvents for initially dispersing Li-immobilized montmorillonite (see, 
With respect to the Mukhopadhyay reference, Declarant alleges the Mukhopadhyay reference merely describes Li-type montmorillonite, not Li-immobilized montmorillonite.  Declarant alleges it is his expert opinion that there are significant differences in physicochemical properties between Li-type montmorillonite (Mukhopadhyay) and Li-immobilized montmorillonite.  Declarant attaches three figures (FIGS. 1-3 of Declaration) which illustrate the differences in physicochemical properties between the two different types of montmorillonite.  As shown in FIG. l of Declaration, Declarant alleges Li-type montmorillonite is changed into Li-immobilized montmorillonite by heating to over 200°C.  Declarant alleges this change occurs by migration of Li ions into the montmorillonite crystal lattice to occupy vacancies of the octahedral sheet by the heating treatment (Hotmann-KIemen effect).  As shown in FIG. 1 of Declaration, Declarant alleges Li-type montmorillonite has big spaces (gaps) between layers, and Li+ ions and H2O (water) exist in the gaps in non-immobilized conditions.  Therefore, Declarant alleges Li-type montmorillonite has a much higher cation exchange 
For the reasons set forth above, Declarant alleges it is his expert opinion that the Kunimine reference, even if combined with the Mukhopadhyay reference, fail(s) to teach or suggest a montmorillonite slurry as claimed.
The Office finds the evidence presented by the Declarant persuasive to overcome the proposed reasoning to rely on the Mukhopadhyay reference as an evidentiary reference in order to interpret further the teachings of the Kunimine reference.  Specifically, the Office finds persuasive the following reasoning: the Kunimine reference teaches a Li-immobilized 

Reasons for Allowance
Claims 1-6 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claims 1 and 4 with particular attention to “wherein the organic solvent is at least one kind of organic solvent selected from the group consisting of acetonitrile and methyl ethyl ketone”.
As discussed above in the section entitled “Response to Declaration under 37 CFR 1.132”, the Office finds persuasive the Kunimine reference teaches a Li-immobilized montmorillonite while the Mukhopadhyay reference teaches a Li-type montmorillonite.  FIGS. 1-3 provided by Declarant and Declarant’s remarks demonstrate the different physiochemical properties between Li-type and Li-immobilized montmorillonites.  Thus, a person having ordinary skill in the art before the effective filing date of the present application would not be motivated to rely upon the Mukhopadhyay reference as an evidentiary reference to establish .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731